DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-13, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Sims et al., US 2008/0006578 A1 in view of Liu et al., US 2016/0114264 A1 and in further view of Gerner et al., US 7,947,112 B1.
Claim 1 describes a fluid degassing system.  The system comprises a degassing module having a chamber and a gas-permeable membrane forming a non-porous barrier, separating the chamber into a retentate side and a permeate side.  The degassing module includes a fluid inlet port and a fluid outlet port, each fluidically connected to the retentate side of the chamber.  The chamber also comprises an exhaust port fluidically connected to the permeate side of the chamber.  The system further comprises a vacuum pump fluidically connected to the exhaust port for evacuating the permeate side of the chamber, and a fluid pump fluidically connected to at least one of the fluid inlet port and the fluid outlet port.  The fluid pump motivates a fluid through the retentate side chamber at an adjustable flow rate.  
The fluid degassing system also comprises a control system communicatively linked to the vacuum pump.  The control system includes a pressure sensor arranged to sense a pressure of the permeate side of the chamber, a database for storing a defining permeate side pressure set point levels that achieve degassing efficiency parameters at respective fluid flow rates, wherein the calibration data is specific to the particular degassing module, and a processor.  The processor is programmed to apply use assignable degassing efficiency parameter value to the calibration data to dynamically determine a maximum pressure value for the permeate side of the chamber as a calculated pressure set point that nevertheless permits the process conditions to be met through solution-diffusion gas transfer through the non-porous barrier.  The process condition values is a user-assignable degassing efficiency parameter and the fluid flow rate.  The degassing efficiency parameter is defined by at least one of a degassing efficiency and a residual gas concentration.  Degassing efficiency is defined by e = 100% - % residual gas.  The value “% residual gas” is the amount, by weight of gas in the fluid after degassing divided by the amount by weight of gas in the fluid at saturation, each measured at the same pressure.  
The control system is adapted to generate and deliver a pressure control signal to the vacuum pump to seek a permeate side pressure equal to the pressure set point.
Sims discloses a pervaporation control system 10, used to degass the mobile phase of a chromatography system.  See Sims Fig. 1, [0012], [0019], [0024].  The system comprises a degassing module including a chamber 12 and a gas-permeable membrane 22, separating the chamber 12 into a retentate side 24 and a permeate side 26.  Id. at Figs. 1, 2, [0023].  The degassing module includes a fluid inlet port 27 and a fluid outlet port 28, each fluidically connected to the permeate side of the chamber 12.  Id. at Fig. 1, [0022].  The system also comprises a vacuum pump 14 fluidically connected to an exhaust port (seen in Fig. 1) for evacuating the permeate side 26 of the chamber 12.  Id. at [0021].  The system also comprises a fluid pump, which is not illustrated, but is the mechanism that moves fluid through the inlet port 27 to the outlet port 28.  Id. at Fig. 1. This fluid pump is operable at an adjustable flow rate, because the flow rate of the mobile phase is one of the control parameters entered into the operator interface 18 of the system.  Id. at [0026].
The device 10 also comprises a control system (control mechanism 16, operator interface 18, vacuum sensor 20) communicatively linked to the vacuum pump 14.  See Sims Fig. 1, [0020].  The control system includes a vacuum sensor 20 (the “pressure sensor”) arranged to sense a pressure at the permeate side 26 of the chamber 12.  Id. at Fig. 1, [0025].  
The control system also comprises a database, which is the memory of the control mechanism 16.  See Sims Fig. 1, [0025].  The database stores a calibration data which is the information required to maintain a desired vacuum set point at the permeate side 26 of the chamber 12.  Id.  The control system also comprises a processor programmed to apply degassing efficiency parameter values, which is the processor in the control mechanism 16 that operates the vacuum pump 16.  Id.  
The processor applies a degassing efficiency parameter and the fluid flow rate to the calibration data to dynamically determine a maximum pressure for the permeate side 26 of the chamber 12 as a calculated pressure set point that nevertheless permits the degassing efficiency  to be met through solution-diffusion gas transfer through the membrane 22—because the processor uses flow rate and degassing information to determine the maximum permeate side pressure that still acts to sufficiently degas the mobile phase.  See Sims at Fig. 4, [0026].  The system has an operator interface 18, and can be used to degass a variety of mobile phases.  Id. at [0020].  The system is also concerned with ensuring that the degassing efficiency is sufficient, because it is provided to “achieve desired degasification of the mobile phase.”  Id.  at [0029].  Therefore, it would have been obvious for the degassing efficiency to be “user-assignable” through the operator interface 18, depending on the type of mobile phase being degassed.
The control system is adapted to generate and deliver a pressure control signal to the vacuum pump to seek a permeate side pressure equal to the pressure set point, because the control mechanism 16 operates the vacuum pump at a desired rate so as to main a desired pressure set point at the permeate side 26 of the chamber 12.  See Sims at [0025].


    PNG
    media_image1.png
    1030
    1293
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1021
    768
    media_image2.png
    Greyscale

Sims differs from claim 1, because it does not explicitly disclose that the membrane 22 is “a non-porous barrier” as required by the claim.
Sims also differs from claim 1, because—while the control system determines the permeate side pressure required to degas the analyte in determining the equilibrium point permeate side pressure (Sims Fig. 4)—the reference does not explicitly disclsoes that this degassing information includes the degassing efficiency parameter described in the claim.  
Regarding the first issue, the membrane 22 in Sims is used to degass fluids used in chromatography.  See Sims [0001].  The membrane 22 can be manufactured from a variety of gas-permeable, liquid-impermeable materials, including semi-permeable materials such as Teflon.  Id. at [0022].  Liu discloses a degassing apparatus used to remove gas from liquids used in chromatography.  See Liu [0002].  The degassing apparatus uses a non-porous membrane, made from a semi-permeable material such as Teflon.  Id. at [0047].  It would have been obvious to use Liu’s non-porous membrane as the material used to construct the membrane 22 in Sims, because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  See MPEP 2144.07.
Regarding the second issue, Sims teaches that the degasification efficiency varies, depending on the particular mobile phase that is being treated.  See Sims [0032].  This required degassing efficiency is used to determine the permeate side pressure required to degass the analyte.  Id. at Fig. 4.  Gerner teaches that degassing efficiency means the percentage of target gas that the degassing module is capable of removing over a fixed period of time, from a fluid flowing at a fixed rate through the degassing module.  See Gerner col. 4, ll. 63–67.  It would have been obvious to use this measure of efficiency in Sims, because this is a conventional way to measure degassing efficiency in a liquid degasification process.  It would have been obvious for the percentage of target gas to be by weight, because the percentage of gas removed is commonly measured by weight or by concentration.  It also would have been obvious for the degassing efficiency to be based on a liquid at the same pressure, because the device in Sims degasses the liquid at the equilibrium point pressure.  See Sims [0032].
Claim 3 teaches the calibration data is specific to a class of degassing modules that have substantially identical performance characteristics.  The degassing module is represented by the class of degassing modules.  Claim 4 requires for the system of claim 3, the calibration data yields a calibration formula.
In Sims, the control system is used to maintain the environment on the permeate side 26, within at least two conditions:  (1) one condition limiting pervaporation effects and (2) the total pressure at the permeate side 26 lower than the respective vapor pressures of the mobile phase to permit rapid degasification of the mobile phase.  See Sims [0024].  These conditions are based on the component materials making up the mobile phase, the flow rate through the chamber 12, and the physical characteristics of the chamber 12.  Id. at [0026].  Additionally, the pressure set point necessary on the permeate side 26, to degas the mobile phase, is determined using Henry’s Law of Partial Pressure.  Id. at [0027].  As such, the control parameter in Sims is defined for the degassing module based on calibration data, based on calibration data specific to a class of degassing modules that have substantially identical performance characteristics, wherein the degassing module is represented by the class of degassing modules—because the materials of the mobile phase, flow rate and physical characteristics of the chamber 12 are used to determine the maximum permeate side pressure that still acts to sufficiently degas the mobile phase.  Id. at [0026].  The calibration data yields a calibration formula, at least because Henry’s law is used in the calibration.  Id. at [0026].
Claim 5 requires for the system of claim 1, the pressure control signal controls an operation speed of the vacuum pump.
Sims teaches this feature because the control mechanism 16 operates the vacuum pump at a desired rate to maintain a desired pressure set point at the permeate side of the chamber 12.  See Sims [0025].
Claim 6 requires for the system of claim 5, the control system defines the pressure control signal based on the calculated pressure set point and feedback from the pressure sensor.
In Sims, the control system sends the signal to the vacuum pump 14 to maintain the permeate side 26, based on information received from the vacuum sensor 20 and the calculated pressure set point necessary to be established at the permeate side 26 to degas the mobile phase.  See Sims [0025], [0026].
Claim 7 requires for the system of claim 1, the control system is communicatively linked to the fluid pump and is adapted to generate a flow rate control signal to the fluid pump to maintain the fluid flow rate condition value.
In Sims, the mobile phase passes through the chamber 12 at a predetermined flow rate.  See Sims [0026].  
The reference differs from claim 7, however, because it does not teach the control system being used to send a signal to the fluid pump to maintain the flow rate at the predetermined value.
However, Liu discloses a fluid degassing system, comprising a controller 34 communicatively coupled to a fluid pump 12, to operate the fluid pump 12 so that the flow rate moving through the system is at a desired level.  See Liu Fig. 1, [0030].  Because the flow rate through the system in Sims is maintained at a predetermined level, it would have been obvious for the control system in Sims to control the fluid pump to maintain this flow rate, in view of Liu which teaches that the controller of a degassing system is conventionally used for this purpose.
Claim 8 requires for the system of claim 1, the control system includes a vacuum pump controller having a processor and a signal generator responsive to feedback from the pressure sensor and the calculated pressure set point.  Claim 9 requires for the system of claim 8, the signal generator of the vacuum pump controller generates and delivers the pressure control signal to the vacuum pump.
Sims teaches these features because vacuum sensor 20, sends information control mechanism 16, which sends a signal to the vacuum pump 20 so that it operates at a desired rate to maintain a desired pressure set point at the permeate side 26.  See Sims Fig. 1, [0025].
Claim 10 requires that the system of claim 1 includes a plurality of degassing modules, each fluidically connected to an exhaust manifold through the respective exhaust ports.  The vacuum pump is fluidically connected to the exhaust manifold.
The system in Sims is used to degass liquid used in chromatography.  See Sims [0001].  The reference illustrates a single degassing chamber 12 connected to the vacuum pump 20, rather than a plurality of degassing chambers 12, connected to the pump 20, as required by the claim.  Id. at Fig. 1, [0020].
However, Liu discloses a system 10 for degassing liquid used in chromatography.  See Liu Fig. 1B, [0030].  The system comprises a plurality of degassers 22a–22c, connected to a single vacuum pump 30.  Id.  This arrangement allows multiple distinct fluids to be analyzed.  Id. at [0031].  It would have been obvious for the system in Sims to have multiple degassing chambers 12 connected to a single vacuum pump 20, so that multiple fluids can be analyzed.  

    PNG
    media_image3.png
    647
    806
    media_image3.png
    Greyscale

Claim 11 requires for the system of claim 1, the pressure set point represents the maximum pressure at the permeate side of the chamber that nevertheless prevents outgassing upon mixing the fluid with another fluid at atmospheric pressure.
Sims teaches this feature, because the pressure set point at the permeate side 26 is selected to prevent outgassing in any mixture combination of two solvents.  See Sims [0027].  
Claim 12 requires that the system of claim 1 includes an inputting means for receiving one or more of the said degassing efficiency parameter values. 
The system in Sims comprises an operator interface 18, which corresponds to this as an operator control is considered to be the degassing efficiency parameter. See Sims Fig. 1, [0020].
Claim 13 requires for the system of claim 1, the pressure set point is not less than the lowest permeate side pressure achievable by the fluid degassing system.
Sims teaches this feature, because the pressure set point is that which is necessary at the permeate side 26 to operably degass the mobile phase while also limiting pervaporation.  See Sims [0024], [0027].
Claim 51 requires for the system of claim 12, the degassing efficiency parameter value is an input to the input means.
This limitation fails to patentably distinguish over the prior art, because it describes the manner of operating the device rather than its structure.  See MPEP 2114(II).  
However, in Sims, a user interacts with the interface 18 to input known variable values, so that the degassing system operates as desired.  See Sims Fig. 1, [0026].  Degasification efficiency is a variable that impacts the operation of the system, because the system must operate at a pressure to “sufficiently degas the mobile phase.”  Id.  The degasification efficiency is adjustable, because some applications require higher degasification efficiency than others.  Id. at [0032].  Therefore, it would have been obvious for one of the variables at the interface 18 to be degassing efficiency, so that the user can select the required efficiency for the particular mobile phase being treated by the system.

Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive.

Applicant argument: The Applicant argues on pages 6-7 that claim 1 has been amended to replace “control parameter” with “calibration data defining permeate side pressure set points that achieve degassing efficiency parameters at respective fluid flow rates.” It has also amended that the calibration data is specific to the particular degassing module. Applicant argues that the invention is capable of control of a degassing efficiency as inputted by the user. By having calibration data specific to the particular degassing module, a pressure set point can be accurately determined to achieve the assigned degassing efficiency. Sims does not teach having calibration data to determine the pressure set points to achieve user inputted degassing efficiency parameters nor data specific to the particular degassing module. Sims instead relies on pre programmed pressure set points to control degassing and therefore it does not read upon responding to inputs of degassing efficiency. Applicant also argues that Sims only teaches a “desired degree of degasification” relative to equilibrium and not relative to a degassing efficiency set point. This is different in that the present invention is capable of automatically obtaining a pressure set point from any input value (specifically user assignable) that is not limited to pre defined conditions. 
Examiner response: Examiner argues that while the applicant states Sims can not teach something outside a preloaded value and the invention teaches user assigned values, a preloaded value is also considered to be a user assigned value. Sims teaches in [0024]-[0026] that a user is able to interact with the operator interface to input known variable values and then the system will determine the pressure. This response may be preprogramed into the system as the applicant as argued, but does still falls under a user assigned value as a person must have assigned this value into the system. Regarding the argument that Sims does not teach that it is for a particular device, the control mechanism appears to calculate the pressure for this device, which reads upon the particular device that the applicant is claiming. The claim only requires it store calibration data (which is what preloaded values are) specific to the particular device (the device with preloaded values would fall under this) and the processor applies a user assignable degassing value (which also falls under preloaded value because a user/person must have inputted this value).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        06/08/2022